



Exhibit 10.27
Compensatory Arrangements with Non-Employee Directors




Cash Compensation:


Annual cash retainer - $35,000
Lead independent director additional annual cash payment - $15,000 
Annual committee fees:
 
    
Annual
    
Annual
 
 
Chair
 
Member
Committee
 
Fee
 
Fee
Audit Committee
 
$
15,000


 
$
7,500


Compensation Committee
 
$
10,000


 
$
5,000


Nominating and Corporate Governance Committee
 
$
7,000


 
$
3,500


Development Committee
 
$
7,500


 
$
5,000





    
Equity Compensation:


Initial equity award upon commencement of service as a board member:
non-qualified stock option to purchase 30,000 shares of Adamas common stock that
vests annually over three years of service.


Annual equity award: non-qualified stock option to purchase 15,000 shares that
vests after one year of service.


Additionally, upon the closing of a change of control, the vesting of all
outstanding equity awards held by our non-employee directors will accelerate in
full.
 











